Citation Nr: 0004957	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for loss of body hair.

3.  Entitlement to service connection for gastrointestinal 
disability, claimed as vomiting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983, with subsequent National Guard service including a 
period of active duty for training (ACDUTRA) from June 15-29, 
1991, and a period of inactive duty for training (INACDUTRA) 
on March 4-5, 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal was docketed at the Board in 1998.

By means correspondence from her representative, dated April 
30, 1999, the veteran has asserted a claim for an effective 
date earlier than March 27, 1998, for an award of service 
connection for Cushingoid syndrome.  Such claim is, 
therefore, referred to the RO for adjudication.


FINDINGS OF FACT

1.  Inservice injury involving the veteran's right knee was 
acute and transitory, with resolution; presently assessed 
patellofemoral syndrome, right knee, is not shown to be 
related to service.

2.  The claims for service connection for loss of body hair 
and for gastrointestinal disability, claimed as vomiting, 
are, in each instance, not plausible.


CONCLUSIONS OF LAW

1.  Right knee disability was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991).  

2.  The claims for service connection for loss of body hair 
and for gastrointestinal disability, claimed as vomiting, 
are, in each instance, not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee Disability

The Board finds that the veteran's claim for service 
connection for right knee disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for 
disability which was either incurred in or aggravated by 
service.  38 U.S.C.A. § 1131. 

The veteran contends that she presently has chronic 
disability involving her right knee which is traceable to 
having injured her right knee in a racquetball mishap in the 
early 1980's in service.  In this regard, service medical 
evidence reflects that the veteran presented in January 1981 
with a complaint of right knee pain in the aftermath of 
having injured her right knee in a racquetball mishap three 
days earlier. Findings on physical examination included 
swelling; the assessment was right knee strain, for which the 
treatment included the application of heat.  Thereafter, when 
the veteran was comprehensively examined for retention 
purposes in May 1982, her right lower extremity was 
clinically evaluated as normal.  At the veteran's option, she 
was not examined in conjunction with her separation from 
service.

Thereafter, when the veteran was examined in conjunction with 
her service in the reserves in January 1991, her right lower 
extremity was clinically evaluated as normal.  Most recently, 
when she was examined by VA in December 1997, the veteran 
indicated that she had experienced pain in each knee since 
engaging in activities including "running....drills" in the 
early 1980's in service.  Findings on physical examination 
included positive patellar hesitation involving the right 
knee.  Pertinent X-ray examination was normal, and the 
related examination assessment was patellofemoral syndrome, 
right knee.

In considering the veteran's claim for service connection for 
right knee disability, the Board readily acknowledges that 
her contention relative to having injured her right knee in 
an athletic mishap in service is fully substantiated in 
service medical records, as was addressed hereinabove.  
However, the Board would stress the salient consideration 
that her right knee is not shown to have been problematic on 
any occasion subsequent to such athletic mishap.  There is, 
moreover, no evidence of record documenting treatment 
rendered the veteran in response to her right knee in the 
immediate post service years following the termination of her 
active service in August 1983 and, indeed, when examined in 
conjunction with service in the reserves in January 1991, 
some ten years after the inservice injury, her right knee was 
clinically evaluated as normal.  Given the foregoing, the 
Board is constrained to conclude that her inservice right 
knee strain was acute and transitory in nature, with 
resolution.  Her currently assessed patellofemoral syndrome, 
right knee, is, finally, not shown to be otherwise related to 
service.  The preponderance of the evidence is, therefore, 
against her claim for service connection for right knee 
disability.  38 U.S.C.A. §§ 1131, 5107.

II.  Loss of Body Hair

III.  Gastrointestinal Disability, claimed as Vomiting

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues II and III is whether she has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the veteran has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her claims for service connection for the disabilities 
included in issues II and III are, in either instance, well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 1991).

Relative to her claim for service connection for loss of body 
hair, the veteran asserts that she has total loss of hair 
which may be traceable to "the possibility of exposure" to 
radiation while she served on ACDUTRA in New Mexico in "June 
1991".  In this regard, as noted above, the veteran is shown 
to have served on ACDUTRA, apparently in New Mexico, from 
June 15-29, 1991.  In October 1991, clinical records reflect 
that she was at that time assessed as having extensive 
alopecia areata and that she was noted to have no body hair 
in May 1994.  However, even ignoring that the veteran has 
submitted no evidence documenting that she was in fact 
exposed to radiation while serving on ACDUTRA in June 1991, 
there is, saliently, no evidence relating her presently shown 
hair loss to such possible exposure.  The apparently lone 
item of evidence bearing on the same is a March 1994 clinical 
report which reflects the veteran's past medical history 
("PMH") of "[e]xposure to radiation causing hair loss".  
However, there is no indication that the foregoing is 
anything other than a recordation of the veteran's recitation 
of her history and, as such, it is insufficient (i.e., 
incompetent) to establish a relationship between her hair 
loss and such '[e]xposure'.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).  In the precise context of this issue on 
appeal, evidence (i.e., competent evidence specifically 
relating her loss of hair to radiation exposure in the course 
of her period of ACDUTRA from June 15-29, 1991) is necessary 
to render plausible her claim for service connection for loss 
of hair.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
the absence of the same, however, a plausible claim for 
service connection for loss of hair is not presented and, 
accordingly, such claim, as was determined by the RO, is not 
well grounded.  38 U.S.C.A. § 5107(a).  

With respect to her claim for service connection for 
gastrointestinal disability, claimed as vomiting, the veteran 
asserts that she experienced vomiting when she started losing 
her hair.  In this regard, clinical evidence dated March 5, 
1994, reflects that the veteran on that day experienced 
problems including "nausea".  As noted above, the veteran is 
shown to have served on a period of INACDUTRA on March 4-5, 
1994.  However, even ignoring that the veteran may not 
presently have any chronic gastrointestinal disability 
manifested by vomiting, the Board would respectfully advance 
the salient observation that, in contradistinction to a 
disease or pathology, only an injury incurred or aggravated 
while performing INACDUTRA is, pursuant to the legislation 
set forth above, amenable to service connection (and there is 
no evidence reflecting that the veteran experience nausea or 
vomiting coincident with her two-week period of ACDUTRA in 
June 1991).  Therefore, in the INACDUTRA context of this 
aspect of the appeal, a plausible claim for service 
connection for gastrointestinal disability, claimed as 
vomiting, is not presented and, accordingly, such claim, as 
was determined by the RO, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

Finally, as pertinent to each of the latter two above-
addressed issues, the Board is of the opinion that its 
discussion above bearing on each issue is sufficient, as to 
each respective disability for which service connection is 
claimed, to inform the veteran of the elements necessary to 
complete her application for a claim for service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for right knee disability is denied.  


Evidence of well grounded claims not having been submitted, 
the appeal for service connection for loss of hair and for 
gastrointestinal disability, claimed as vomiting, is, in each 
instance, denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

